Citation Nr: 0941061	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-30 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection of hearing loss of the left ear.  

2.  Entitlement to service connection for a right foot 
disability, to include tendonitis and plantar fasciitis.  

3.  Entitlement to service connection for a left foot 
disability, to include tendonitis and plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army from 
May 1977 to May 1981 and in the United States Air Force from 
April 1982 to December 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2007 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office in 
North Little Rock, Arkansas.  

Procedural history

The Veteran's claim for service connection for left ear 
hearing loss was denied in an unappealed February 1993 rating 
decision.  That decision is final.  

In September 2006, the Veteran filed claims for service 
connection for a right foot disability and a left foot 
disability, as well as a request to reopen his previously-
denied claim of entitlement to service connection left ear 
hearing loss.  The Veteran's claims were denied by the RO in 
the March 2007 rating decision.  This appeal followed.  

Clarification of issues on appeal

The Veteran initially filed separate claims for tendonitis of 
the right foot, tendonitis of the left foot and residuals of 
a right foot injury.  Based on differing medical evidence 
pertaining to the feet, the Board has recharacterized the 
issues as stated above.


The issues of service connection for right and left foot 
disabilities, both to include tendonitis and plantar 
fasciitis are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC. VA will notify the 
Veteran if further action is required on his part.


FINDING OF FACT

The evidence received since the February 1993 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for left ear 
hearing loss.


CONCLUSION OF LAW

The evidence received since the February 1993 rating decision 
is not new and material, and the claim for service connection 
for left ear hearing loss is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for left ear hearing loss.  
Implicit in his claim is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.

The Board will discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision 
rendered.





The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a Veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a Veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify does not apply to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated November 3, 2006, including evidence of "an injury in 
military service or a disease that began in or was made worse 
during military service, or there was an event in service 
that caused an injury or disease; a current physical or 
mental disability shown by medical evidence; and a 
relationship between your disability and an injury, disease, 
or event in military service."

With respect to Kent notice to the Veteran regarding new and 
material evidence, the November 2006 VCAA letter stated, 
"[t]o qualify as new, the evidence must be in existence and 
be submitted to the VA for the first time...In order to be 
considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied...New 
and material evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously denied your claim."  The letter thereby notified 
the Veteran that evidence sufficient to reopen his previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  Moreover, 
the November 2006 letter informed the Veteran as to the 
reason his claim was previously denied.  As such, the Veteran 
was adequately advised of the bases for the previous denial 
and of what evidence would be new and material to reopen the 
claim.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the November 2006 VCAA 
letter.  The letter stated that VA would assist the Veteran 
in obtaining relevant records from the military, the VA, or 
any Federal agency.  With respect to records from private 
doctors and hospitals, the VCAA letter informed the Veteran 
that VA would make reasonable efforts to request such 
records.

The November 2006 VCAA letter emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it. If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original].

The November 2006 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) Veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date. Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in VCAA 
letters dated February 5, 2008 and March 12, 2008 as well as 
the aforementioned November 2006 letter.  The letters 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letters as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, 
statements from employers as to job performance and time lost 
due to service-connected disabilities, and witness 
statements.

With respect to effective date, the November 2006, February 
2008 and March 2008 VCAA letters instructed the Veteran that 
two factors were relevant in determining effective dates of 
an increased rating claim:  when the claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the Board finds that the Veteran has received 
appropriate Dingess notice.  Moreover, as the Board concludes 
below that the Veteran's claim remains denied, any questions 
as to the appropriate disability rating or effective date to 
be assigned continue to be moot.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the Veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has retained the services of a 
representative and, as indicated above, he has testified at a 
personal hearing before the undersigned.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.


1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection of hearing loss of the left ear  

Relevant laws and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

For a hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2009).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  See 
Hensley, supra; Palczewski v. Nicholson, 21 Vet. App. 174 
(2007).  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).  

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The evidence of record at the time of the final RO decision 
in February 1993 was the Veteran's service treatment records 
and a VA audiological examination dated February 1993.

The Veteran's service treatment records show no evidence of 
left ear hearing loss disability as defined by VA under 
38 C.F.R. § 3.385.  

The February 1993 decision

In the February 1993 rating decision, the RO denied the 
Veteran's claim of service connection for left ear hearing 
loss on the basis of no current hearing disability and no 
hearing loss in service [in essence, Hickson elements (1) and 
(2), and, by implication, Hickson element (3)].  The Veteran 
did not appeal that decision, and it is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§3.104, 20.1103.

The Veteran filed to reopen his claim in September 2006.  The 
RO declined to reopen the claim, and the Veteran appealed.  
Additional evidence which has been received since February 
1993 will be discussed below.

Analysis

In the February 1993 rating decision, the RO determined that 
the evidence demonstrated the no current left ear hearing 
loss disability, no evidence of left ear hearing loss in 
service, and no medical nexus (all three Hickson elements).  
The crucial matter at issue is whether the additionally 
received evidence shows that all three Hickson elements are 
now met.

Evidence added to the record since the February 1993 RO 
decision includes the Veteran's June 2009 hearing testimony, 
duplicate copies of the Veteran's in-service audiograms and 
VA audiological examinations dated November 2006, February 
2008, June 2008 and September 2008.  

Specifically, the November 2006, February 2008, June 2008 and 
September 2008 VA audiological examination reports all denote 
decibel losses of 65 in the left ear at 4000 Hertz.  See the 
November 2006, February 2008, June 2008 and September 2008 VA 
audiological examination reports.  As noted above, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater.  38 C.F.R. 
§ 3.385 (2009).  This evidence is new and material to the 
claim because it arguably provides evidence of a current 
disability, Hickson element (1), which was not of record at 
the time of the last final denial.

However, there must be new and material evidence as to each 
and every aspect of the claim that was lacking at the time of 
the final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans, supra.  New and 
material evidence remains absent as to elements (2) and (3), 
in-service occurrence of left ear hearing loss and medical 
nexus.  

With respect to Hickson element (2), in-service incurrence of 
injury, the copies of the Veteran's in-service audiograms 
were of record at the time of the February 1993 denial.  They 
are manifestly not new.  See 38 C.F.R. § 3.156(a) (2009).  

With respect to the crucial element of medical nexus, the 
Veteran has submitted no competent medical opinion evidence 
which suggests that his left ear hearing loss is related to 
his military service.  Indeed, September 2008 VA examiner 
concluded "It is the opinion of this examiner that [the] 
Veteran's left ear hearing loss is not related to his 
military service."  This evidence, although new, is not 
material, since it is against the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to a claimant is not new and material].

Also of record are statements of the Veteran to the effect 
that his hearing loss is due to in-service noise exposure.  
See, e.g., the June 2009 hearing transcript at pages 7-10.  
He has also asserted a continuity of symptomatology since 
service.  These statements are reiterations of statements he 
made or submitted in connection with his previous claim.  The 
Veteran's repeated contentions are therefore not new and do 
not tend to establish the missing elements, in-service 
disease or injury and medical nexus.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).

Moreover, the Veteran's lay statements are not only 
duplicative but also immaterial as to the crucial medical 
question presented, whether service caused the Veteran's 
bilateral hearing loss.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2009).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons, such as the Veteran and his 
counsel, are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."

In short, after a careful review of the evidence which has 
been received since the February 1993 decision denying the 
Veteran's claim to reopen entitlement to service connection 
for left ear hearing loss, the Board concludes that new and 
material evidence has not been submitted to reopen the claim.  
The evidence does not relate to unestablished facts necessary 
to substantiate the claim, in-service incurrence of disease 
or injury and medical nexus.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000), [a Veteran seeking disability 
benefits must establish a connection between the Veteran's 
service and the claimed disability].  The claim is not 
reopened, and the benefit sought on appeal remains denied.


ORDER

New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for 
left ear hearing loss.  The benefit sought on appeal remains 
denied.
REMAND

2.  Entitlement to service connection for a right foot 
disability, to include tendonitis and plantar fasciitis  

3.  Entitlement to service connection for a left foot 
disability, to include tendonitis and plantar fasciitis  

Reason for remand

VA examination and medical nexus opinions

As noted elsewhere in this decision, in order to establish 
service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
supra.

With respect to Hickson element (1), an August 2003 private 
medical record from D.D.M., D.P.M. reflects a diagnosis of 
bilateral plantar fasciitis.  Further the November 2006 VA 
examination report reflects a diagnosis of recurrent Achilles 
tendonitis of the right foot and x-rays in conjuncture with 
the November 2006 VA examination confirm "minimal spurring 
at the plantar fascial insertion as well as the Achilles 
tendon insertion" of the right foot.  Accordingly, Hickson 
element (1), current disability, is satisfied as to both of 
the Veteran's feet.

Concerning Hickson element (2), in-service incurrence of 
injury, the Veteran's service treatment records reflect 
injuries to both feet while in service.  Specifically, a 
December 1977 service treatment record reflects a diagnosis 
of mild Achilles tendonitis of the left foot, and service 
treatment records dated July 1980 and October 1986 reflect 
two separate occasions in which the Veteran complained of and 
was treated for contusions of his right foot.  Accordingly, 
Hickson element (2), in-service incurrence of injury, is 
satisfied as to both of the Veteran's feet.  

Concerning crucial Hickson element (3), medical nexus, the 
only nexus opinion of record comes from the November 2006 VA 
examiner who stated "[The Veteran's] tendonitis did start in 
service, although I do not think that his current foot 
symptoms are related to the accident that he had in service, 
where he dropped a battery on his right foot."  While the 
November 2006 VA examiner specifically ruled out a medical 
nexus between the Veteran's October 1986 accident and his 
current right foot disability, the examiner did not comment 
upon a possible medical nexus between such disability and the 
remainder of the Veteran's active service to include road 
marches and the Veteran's July 1980 right foot injury.  See 
the June 2009 VA hearing transcript at page 4.  Additionally, 
it does not appear that the November 2006 VA examiner either 
examined or rendered a nexus opinion concerning the Veteran's 
left foot disability.  In this case, nexus opinions are 
necessary to appropriately adjudicate the claims on appeal.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions must be addressed by an appropriately 
qualified specialist.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the Veteran in 
order to ascertain whether any additional 
medical records exist which pertain to 
his right and/or left foot disabilities.  
Any such records so identified should be 
associated with the Veteran's VA claims 
folder.

2.  VBA should schedule the Veteran for a 
VA examination to determine the etiology 
of the Veteran's bilateral foot 
disabilities.  The examiner should review 
the Veteran's claims folder and render an 
opinion as to whether it is as least as 
likely as not (a 50 percent probability 
or greater) that a relationship exists 
between the Veteran's right and/or left 
foot disabilities and the Veteran's 
military service.  A copy of the 
examination report and examiner's opinion 
should be associated with the Veteran's 
VA claims folder.  

3.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the Veteran's claims of entitlement to 
service connection for right and left 
foot disabilities, to include tendonitis 
and plantar fasciitis.  If the benefits 
sought on appeal remain denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


